—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Westchester County (Barone, J.), entered May 5, 1998, which granted the motion of the defendant Metzger Construction Company for summary judgment dismissing the complaint insofar as asserted against it, and (2) an order of the same court, entered May 8, 1998, which granted the motion of the defendants Pyramid Management Group, Inc., and Poughkeepsie Galleria Company Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the orders are affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The record indicates that the defendants lacked actual or constructive notice of the ice condition which allegedly caused the injured plaintiff to fall (see, Simmons v Metropolitan Life Ins. Co., 84 NY2d 972; Davis v City of New York, 255 AD2d 356; Bertman v Board of Mgrs., 233 AD2d 283). Further, Metzger Construction Corp. owed no duty to the injured plaintiff by virtue of its contractual duty to remove snow and ice from the subject premises (see, DeCurtis v T. H. Assocs., 241 AD2d 536, 537). Bracken, J. P., Sullivan, Friedmann and Florio, JJ., concur.